        Case: 3:20-cv-00675-wmc Document #: 6 Filed: 06/14/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

OREFO OKEKE,

        Petitioner,
                                                     Case No. 20-cv-675-wmc
   v.                                                          17-cr-111-wmc

UNITED STATES OF AMERICA,

        Respondent.




                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America and against petitioner Orefo Okeke denying his

petition under 28 U.S.C. § 2255.




        s/ R. Swanson, Deputy Clerk                        6/14/2021
        Peter Oppeneer, Clerk of Court                         Date
